Citation Nr: 1639322	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

1.  Whether a timely claim for entitlement to additional accrued benefits was received by VA.

2.  Entitlement to additional accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1940 to November 1945.  The appellant is his granddaughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 determination of the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania.

The issue of entitlement to additional accrued benefits is addressed in the REMAND portion of the decision below, and is REMANDED to the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran passed away on June [redacted], 2010.

2.  The appellant filed a claim seeking entitlement to accrued benefits later in June 2010.

2.  In February 2011 and August 2011 notice letters, VA informed the appellant of information needed to complete her application; the appellant provided the information in November 2011.

3.  The evidence submitted by the appellant in November 2011 was received within one year from the February 2011 and August 2011 notice letters, and consequently was timely filed and must be considered in connection with the original claim for accrued benefits.


CONCLUSION OF LAW

The appellant's claim for entitlement to additional accrued benefits was timely filed.  38 U.S.C.A. §5121 (West 2014); 38 C.F.R. §§ 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to additional accrued benefits in an amount greater than $4,587.75 as the person who bore the expense of the Veteran's last sickness.

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death, and which were due and unpaid at the time of death.  See 38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2015).  Upon the death of a beneficiary, any accrued benefits are payable to his or her spouse, or to specific others if the spouse is not alive. 38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).   The claimant, as the granddaughter of the Veteran, claims entitlement to additional accrued benefits as the person who bore the expense of the last sickness and burial.

In a March 2009 rating decision, VA awarded the Veteran nonservice-connected pension and special monthly pension based on the need for aid and attendance, effective March 12, 2009.  A finding of incompetency was proposed.  In an August 2009 letter, the Regional Office (RO) advised the Veteran of this decision and informed him that he would be entitled to a monthly benefit of $1,644.00 and that the award was being withheld due to proposed incompetency.  In a January 2010 rating decision, the RO found the Veteran incompetent for VA purposes.  In a March 2010 letter, VA recognized the appellant as the Veteran's legal custodian to receive VA funds.  It was further noted that the appellant would receive a retroactive payment in the amount of $16,440 authorized to use toward the room, board, and care of the Veteran.  

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2014).  The Veteran passed away on June [redacted], 2010.  The appellant's claim for entitlement to accrued benefits was received by VA on June 29, 2010.  The appellant's claim was filed in a timely manner.  In response to the appellant's claim for accrued benefits, the RO sent the appellant letters dated February 1, 2011, February 17, 2011, and August 22, 2011, which notified her that she had until one year from the date of the letters to submit evidence supporting the claim.  It was noted that if the claim was decided before one year from the date of the letters, that she would still have the remainder of the one-year period to submit additional information or evidence necessary to support the claim.

In a September 2011 letter, VA notified the appellant that she was entitled to burial benefits in the amount of $300 for funeral costs and $300 for cemetery/plot costs.  

In another September 2011 letter, VA notified the appellant that her claim for accrued benefits was approved for a one time entitlement amount of $4,587.75 as reimbursement for funeral expenses paid.  It was noted that at the time of his death that the Veteran had funds being withheld pending appointment of a VA Appointed Fiduciary.  It was further noted that the appellant submitted funeral expenses in the amount of $5,187.75 and had already been paid $600.00 for the burial and plot allowance. 

In a September 26, 2012 letter, VA informed the appellant that a reopened claim for accrued benefits was received November 21, 2011, but indicated that this claim for additional accrued benefits was being denied because it was not filed within one year from the date of the Veteran's death.  

The appellant contends that her submissions of supporting proof of payment should be accepted as timely filed as part of her original claim of entitlement to accrued benefits.  During the Board hearing, the appellant noted that she received notices in February 2011 and August 2011 with instructions with regard to a one-year time requirement for submitting evidence related to the accrued benefits claim based on those letters.

Based on a review of the evidence, the Board concludes that the appellant's claim for entitlement to additional accrued benefits was timely filed.  The RO did not accept the November 2011 submission as supporting evidence for the appellant's original claim for entitlement to accrued benefits, but rather treated the submission as a new claim for accrued benefits filed outside of the 1 year statutory time requirement for filing a claim for accrued benefits.  The RO apparently confused the one year limit for filing an accrued benefits claim with the separate time limits for submitting evidence in connection with an incomplete claim.

Under 38 U.S.C.A. § 5121(c), applications for accrued benefits must be filed within one year after the date of death.  If a claimant's application is incomplete at the time it is originally submitted, the Secretary shall notify the claimant of the evidence necessary to complete the application.  If such evidence is not received within one year from the date of such notification, no accrued benefits may be paid.  (Emphasis added).  In this case, the appellant was notified in February 2011 and August 2011 letters of the evidence needed to complete the application and the appellant was given one year from the date of those letters to complete her application for accrued benefits.  Such language indicates that evidence received within that time limit would be considered as part of the original application.  As VA noted receipt of additional supporting evidence for the Veteran's claim in November 2011, the Board finds such evidence clearly is timely.  The Board finds the evidence received within a year of the August 22, 2011 notice letter was timely and should be considered in connection with the original claim for accrued benefits. 

For the foregoing reasons, the Board concludes that the appellant's claim for additional accrued benefits was timely filed.


ORDER

The appellant's claim of entitlement to additional accrued benefits was timely filed, and the claim, to that extent only, is granted.


REMAND

With respect to the amount of entitlement to additional accrued benefits, remand is required for the AOJ to adjudicate the claim on the merits, in order to avoid prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The extent to which the appellant is legally entitled to additional accrued benefits is contingent on the amount she paid toward the Veteran's final expenses, and the RO did not reach this question.  Accordingly, the appellant's claim of entitlement to additional accrued benefits is remanded to the AOJ to first consider the claim on the merits.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO must adjudicate the appellant's claim for entitlement to additional accrued benefits on the merits, to include consideration of the evidence submitted within a year of the August 22, 2011 notice letter.  If the benefit sought is not granted to the appellant's satisfaction, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


